Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2020 has been entered.
 
Claims 1-3 and 5-20 are pending.
Claim 4 is cancelled.
Claims 19 and 20 are new.
Claims 1-3 and 5-20 as filed on July 6, 2020 are pending and under consideration to the extent of the elected species, e.g., the species of macrolide is rapamycin.

Applicant is notified that the Examiner assigned to the instant Application in the USPTO has changed. 

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2017 was considered.

Claim Objections
Claims 1, 3, 5-7, 10, 12, 15, 16 and 18 are objected to because of the following informalities: 
Claims 1, 3 and 10:  “wherein particulates” should recite “wherein the macrolide particulates”.
Claims 5-7 and 18:  the comma after the preamble should be deleted consistent with the format of the other dependent claims.  Alternatively, commas could be inserted after the preamble in the other dependent claims, e.g., claim 2.
Claim 12 should recite “and the particulate set is associated with the coating” or some variation thereof because it is clear from the specification, e.g., pages 27-30, that there is only one coating.
Claim 15:  “comprises” should recite “comprising” and “the macrolide particulates” should recite “the particulate set”.
Claim 16 should recite either “the particulate set of claim 1” consistent with claim 17 or recite “the particulate set comprising a plurality of macrolide particulates of claim 1” because the set of claim 1 is not limited to macrolide particulates.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 12 recites the balloon catheter, however, claim 10 from which claim 12 depends does not recite a balloon catheter.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 properly depends from claim 11. Claims 13-15 are included in this rejection because they depend from claim 12.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 5 recites a range of about 1 to about 5, however, claim 1 from which claim 5 depends recites a range of 5 or less.  Because the qualifier “about” permits some tolerance, the range of claim 5 fails to include all of the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/834,327, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
The prior-filed application does not disclose poly(ethylenimine) or poly(vinyl amine).
The earliest date potentially available to claim 15 is June 12, 2014.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. (US 2007/0128731, published June 7, 2007, IDS reference filed September 25, 2017).

With regard to claims 19 and 20, Deshmukh teaches crystallinity refers to the degree of structural order, where a solid that is highly crystalline has a crystallinity of about 100% (paragraph 15, Tables 2 and 10).


Claims 1-3, 5-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2011/0008260, published January 13, 2011, of record).
With regard to claims 1-3, 5-9, and 18, Flanagan teaches a particulate set comprising a plurality of rapamycin particulates with a size of 0.01 to 2 micron, with a narrower size of inter alia 1.5 to 2 microns (claim 8 and paragraph 20), which renders obvious the claimed modal size, wherein the rapamycin is in crystalline form (paragraph 20).  Flanagan teaches that the size distribution of the particles is controlled precisely (paragraph 20), which renders obvious the claimed monodispersity values.
With regard to claim 10, Flanagan teaches an implantable or insertable medical device containing the particulates (paragraph 18).
With regard to claim 11, Flanagan teaches that the medical device is a balloon catheter (paragraph 41).

With regard to claim 13, given that a balloon is specified and the coating is on the balloon, the coating would be configured to release the particulates upon expansion of the balloon.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2011/0008260, published January 13, 2011, of record) as applied to claims 1-3, 5-13 and 18 above, and further in view of Zeng et al. (US 2013/0035483, published February 7, 2013, IDS reference filed September 25, 2017).
As described above, Flanagan renders obvious a particulate set comprising a plurality of rapamycin particulates with a size of 0.01 to 2 micron, wherein the rapamycin is in crystalline form, and wherein the size distribution of the particles is controlled precisely.  Flanagan does not specifically teach at least 90 wt%, at least 99 wt% crystal particulates.  However, Zeng teaches a beneficial outcome of crystalline forms of drugs inclusive of rapamycin is extended tissue residence time, where crystalline means at least 50%, at least 90% (paragraphs 18-21, 38 and claim 3).  It would have been obvious to the crystalline rapamycin particulates of Zeng should have a crystallinity of at least 90% as taught by Zeng in order to provide the beneficial outcome of extended tissue residence time.


Claims 1-3, 5-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farah et al. “Crystalline coating of rapamycin onto a stent:  process development and characterization,” International Journal of Pharmaceutics 445:20–28, available online February 1, 2013, of record, in view of Santos et al. (US 2015/0060581, filed March 28, 2013, of record).
With regard to claims 1-3, 5-9 and 18, Farah teaches a particulate set comprising a plurality of rapamycin particulates with a size of 0.4 to 1.1 micron (page 22, section 3.1), which renders obvious the claimed modal size, wherein the rapamycin is in crystalline form (page 22, section 3.1).  Farah does not teach the claimed degree of monodispersity.  However, Santos teaches a wet milling method of particle size reduction (claim 7, paragraph 30) that results in a monodispersity of less than 2 (paragraphs 48 and 49).  It would have been obvious to one of ordinary skill in the art to use such a wet milling method to obtain the particles described by Farah to provide the best control over particle size distribution, resulting in a monodispersity of less than 2 for the particles.
With regard to claim 10, Farah teaches an implantable or insertable stent comprising the rapamycin particulates (page 23, scheme 1).
With regard to claims 19 and 20, Farah teaches the degree of crystallinity calculated at about 100% (page 25, rhc, 1st full paragraph).


Claims 1-3, 5-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (US 2010/0098770, published April 22, 2010, of record) in view of Santos et al. (US 2015/0060581, filed March 28, 2013, of record).
With regard to claims 1-3, 5-9 and 18, Ramalingam teaches a particulate set comprising a plurality of rapamycin particulates with a size of 0.4 to 5 micron (paragraph 58), which renders .


Claims 1-3, 5-9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Raheja et al. (US 2008/0138405, published June 12, 2008, of record) in view of Santos et al. (US 2015/0060581, filed March 28, 2013, of record).
With regard to claims 1-3, 5-9 and 18, Raheja teaches a particulate set comprising a plurality of rapamycin particulates with a size of 0.4 to 1.2 micron (paragraph 42), which renders obvious the claimed modal size, wherein the rapamycin is in crystalline form (paragraph 41).  Raheja does not teach the claimed degree of monodispersity.  However, Santos teaches a wet milling method of particle size reduction (claim 7, paragraph 30) that results in a monodispersity of less than 2 (paragraphs 48 and 49).  It would have been obvious to one of ordinary skill in the art to use such a wet milling method to obtain the particles described by Raheja to provide the best control over particle size distribution, resulting in a monodispersity of less than 2 for the particles.
With regard to claim 17, Raheja teaches a liquid composition containing the particles (claims 1 and 6).


Claims 1-3, 5, 6, 8-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgermeister et al. (US 2007/0154554, published July 5, 2007, of record).
With regard to claims 1-3, 5, 6, 8, 9 and 18, Burgermeister teaches a particulate set comprising a plurality of rapamycin particulates with a size of 0.05 to 50 micron (paragraphs 27 and 34), wherein the rapamycin is in crystalline form (paragraph 34).  Burgermeister teaches that the size of the drug particles is controlled using conventional techniques such as wet and dry milling, as well as spray drying (paragraphs 38-39, 42, and 43).  Burgermeister teaches that it is beneficial to have a well-controlled size distribution (paragraph 38), but does not specify the monodispersity.  Santos teaches a wet milling method of particle size reduction (claim 7, paragraph 30) that results in a monodispersity of less than 2 (paragraphs 48 and 49).  It would have been obvious to one of ordinary skill in the art to use such a wet milling method for the wet milling described by Burgermeister to provide the best control over particle size distribution, resulting in a monodispersity of less than 2 for the particles.
With regard to claim 10, Burgermeister teaches an implantable or insertable medical device containing the particulates (paragraph 2).
With regard to claim 11, Burgermeister teaches that the medical device can be a catheter or balloon, which renders obvious a balloon catheter (paragraph 2).
With regard to claim 12, the balloon catheter comprises a polymeric coating and the rapamycin particulates are associated with the coating (paragraph 32).

With regard to claim 16, Burgermeister teaches an injectable therapeutic composition comprising the particulates (paragraph 33).
With regard to claims 19 and 20, Burgermeister teaches at least 50%, at least 98% of the therapeutic / rapamycin is crystalline (paragraphs 10, 25).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Burgermeister et al. (US 2007/0154554, published July 5, 2007, of record) as applied to claims 1-3, 5, 6, 8-13, 16 and 18-20 above, and further in view of Sahatjian (US 5,304,121, published April 19, 1994, of record).
As described above, Burgermeister teaches a balloon catheter where the particulates are associated with a polymer coating on the balloon.  The polymer forms a matrix with the particulates in the matrix (claim 6).  Burgermeister does not teach that the matrix is a flexible hydrogel matrix.  However, Sahatjian teaches a beneficial flexible hydrogel polymer matrix coating to use for drug release from balloon catheters, where the hydrogel polymer and drug are selected to allow rapid release of a desired dosage of the drug from the hydrogel polymer coating during compression of the hydrogel polymer coating against the wall of the lumen when the expandable portion is expanded (abstract).  It would have been obvious to use the hydrogel polymer matrix of Sahatjian as the polymer matrix coating of Burgermeister to provide the functional properties described by Sahatjian.


Claims 1-3, 5-13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McClain et al. (US 2012/0177742, published July 12, 2012, of record) in view of Santos et al. (US 2015/0060581, filed March 28, 2013, of record).
With regard to claims 1-3, 5, 6, 8, 9 and 18, McClain teaches a particulate set comprising a plurality of rapamycin particulates with a size of 1.5 or 2.5 micron (claim 46), wherein the rapamycin is in crystalline form (paragraphs 23, 34, 110).  McClain does not teach the claimed degree of monodispersity.  However, Santos teaches a wet milling method of particle size reduction (claim 7, paragraph 30) that results in a monodispersity of less than 2 (paragraphs 48 and 49).  It would have been obvious to one of ordinary skill in the art to use such a wet milling method to obtain the particles described by McClain to provide the best control over particle size distribution, resulting in a monodispersity of less than 2 for the particles.
With regard to claims 7 and 18, because the average size is 1.5 or 2.5 micron, the modal size is considered to fall within the claimed range.
With regard to claim 10, McClain teaches an implantable or insertable medical device containing the particulates (paragraph 27).
With regard to claim 11, the device is a balloon catheter (paragraph 27).
With regard to claim 12, the balloon catheter comprises a polymeric coating and the rapamycin particulates are associated with the coating (paragraph 3).
With regard to claim 13, given that a balloon is specified and the coating is on the balloon, the coating would be configured to release the particulates upon expansion of the balloon.

	With regard to claims 19 and 20, at least 10%, … 90%, or 100% of the active is in crystalline form (paragraphs 232, 243-245, 247).

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s traversal of the rejections for reasons of record is acknowledged, however, Applicant’s traversal for reasons of record remain unpersuasive for reasons of record.  Therefore, the rejections are properly maintained and made again and new grounds of rejection are applied herewith over new claims 19 and 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent 10449180 in view of Burgermeister et al. (US 2007/0154554, published July 5, 2007, of record), Santos et al. (US 2015/0060581, filed March 28, 2013, of record) and Slager et al. (US 2009/0028956, published January 29, 2009). 
With regard to claims 1-3, 5-9 and 18-20, US Patent 10449180 teaches or suggests a particulate set comprising a plurality of rapamycin particulates with a size of 0.1-10 micron (claim 1).  US Patent 10449180 does not specify that the rapamycin is crystalline.  However, Burgermeister teaches the use of crystalline rapamycin for particulate formation (see above).  It would have therefore been obvious to one of ordinary skill to use crystalline rapamycin for the particulates of US Patent 10449180.  US Patent 10449180 and Burgermeister do not teach the claimed degree of monodispersity.  However, Santos teaches a wet milling method of particle size reduction (claim 7, paragraph 30) that results in a monodispersity of less than 2 (paragraphs 48 and 49).  It would have been obvious to one of ordinary skill in the art to use such a wet 
With regard to claim 10, US Patent 10449180 teaches an implantable or insertable medical device containing the particulates (claim 1).
With regard to claim 11, the device is a balloon catheter (claim 2).
With regard to claim 12, the balloon catheter comprises a polymeric coating and the rapamycin particulates are associated with the coating (claim 3).
With regard to claim 13, given that a balloon is specified and the coating is on the balloon, the coating would be configured to release the particulates upon expansion of the balloon.
With regard to claim 14, the polymeric coating is in the form of a flexible hydrogel matrix (claim 14).
With regard to claim 15, polyethyleninime is associated with the rapamycin (claim 17).
With regard to claims 16 and 17, US Patent 10449180 does not specify an injectable or liquid composition.  However, Slager teaches liquid and injectable formulations of microparticles of low monodispersity as instantly claimed as an obvious variant drug delivery via surface coating of a medical device (paragraphs 4, 16, 29).
The instant claims are therefore an obvious variant of the conflicting patent claims in view of the prior art.

Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of US Patent 9949957 in view of Burgermeister et al. (US 2007/0154554, published July 5, 2007, of record), Santos et al. (US 2015/0060581, filed March 28, 2013, of record), Sahatjian (US 5,304,121, published April 19, 1994, of record) and Slager et al. (US 2009/0028956, published January 29, 2009). 
With regard to claims 1-3, 5-9 and 18-20, US Patent 9949957 teaches or suggests a particulate set comprising a plurality of rapamycin particulates with a size of 0.1-10 micron (claims 1, 7, 13, and 16).  US Patent 9949957 does not specify that the rapamycin is crystalline.  However, Burgermeister teaches the use of crystalline rapamycin for particulate formation (see above).  It would have therefore been obvious to one of ordinary skill to use crystalline rapamycin for the particulates of US Patent 9949957.  US Patent 9949957 and Burgermeister do not teach the claimed degree of monodispersity.  However, Santos teaches a wet milling method of particle size reduction (claim 7, paragraph 30) that results in a monodispersity of less than 2 (paragraphs 48 and 49).  It would have been obvious to one of ordinary skill in the art to use such a wet milling method to obtain the particles described US Patent 9949957 and Burgermeister to provide the best control over particle size distribution, resulting in a monodispersity of less than 2 for the particles.
With regard to claims 10-13 and 15, US Patent 9949957 does not specify the instantly claimed device which is a balloon catheter having a coating or a device comprising poly(ethylenimine) or poly(vinyl amine).  However, Burgermeister teaches such in association with rapamycin microcrystals (see above).  It would have been obvious to one of ordinary skill in the art to employ the rapamycin microparticles of US Patent 9949957 for art recognized purposes as taught by Burgermeister.
With regard to claim 14, US Patent 9949957 does not specify a hydrogel balloon catheter coating.  However, Sahatjian teaches such (see above).  It would have been obvious to use the 
With regard to claims 16 and 17, US Patent 10449180 does not specify an injectable or liquid composition.  However, Slager teaches liquid and injectable formulations of microparticles of low monodispersity as instantly claimed as an obvious variant drug delivery via surface coating of a medical device (paragraphs 4, 16, 29).  
The instant claims are therefore an obvious variant of the conflicting patent claims in view of the prior art.

Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 9439892 in view of Burgermeister et al. (US 2007/0154554, published July 5, 2007, of record), Santos et al. (US 2015/0060581, filed March 28, 2013, of record), Sahatjian (US 5,304,121, published April 19, 1994, of record) and Slager et al. (US 2009/0028956, published January 29, 2009). 
With regard to claims 1-3, 5-9 and 18-20, US Patent 9439892 teaches or suggests a particulate set comprising a plurality of rapamycin particulates with a size of 0.1-10 micron (claims 1 and 7).  US Patent 9439892 does not specify that the rapamycin is crystalline.  However, Burgermeister teaches the use of crystalline rapamycin for particulate formation (see above).  It would have therefore been obvious to one of ordinary skill to use crystalline rapamycin for the particulates of US Patent 9439892.  US Patent 9439892 and Burgermeister do not teach the claimed degree of monodispersity.  However, Santos teaches a wet milling method of particle size reduction (claim 7, paragraph 30) that results in a monodispersity of less than 2 (paragraphs 48 and 49).  It would have been obvious to one of ordinary skill in the art to use such 
With regard to claim 10, US Patent 9439892 teaches an implantable or insertable medical device containing the particulates (claim 3).
With regard to claim 11, the device is a balloon catheter (paragraph 27).
With regard to claim 12, the balloon catheter comprises a polymeric coating and the rapamycin particulates are associated with the coating (claim 4).
With regard to claim 13, given that a balloon is specified and the coating is on the balloon, the coating would be configured to release the particulates upon expansion of the balloon.
With regard to claim 14, US Patent 9439892 does not specify a hydrogel balloon catheter coating.  However, Sahatjian teaches such (see above).  It would have been obvious to use the hydrogel polymer matrix of Sahatjian as the polymer matrix coating of Burgermeister to provide the functional properties described by Sahatjian.
With regard to claim 15, polyethyleninime is associated with the rapamycin (claims 1 and 13).
With regard to claims 16 and 17, US Patent 10449180 does not specify an injectable or liquid composition.  However, Slager teaches liquid and injectable formulations of microparticles of low monodispersity as instantly claimed as an obvious variant drug delivery via surface coating of a medical device (paragraphs 4, 16, 29).  
The instant claims are therefore an obvious variant of the conflicting patent claims in view of the prior art.
Response to Arguments:  Double Patenting
Applicant’s traversal of the rejections for reasons of record is acknowledged, however, Applicant’s traversal for reasons of record remain unpersuasive for reasons of record.  Therefore, the rejections are properly maintained and made again and new grounds of rejection are applied herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633